     8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 1 of 22 - Page ID # 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

 COLBY 2021, LLC, a Kansas limited                           Case No.
 liability company,

                       Plaintiffs,
                                                 COMPLAINT FOR DECLARATORY
           v.                                      AND INJUNCTIVE RELIEF

 CITY OF PLAINVIEW; BRIAN
 SCHLOTE, in his official capacity as
 Mayor of Plainview; BOB SMITH,
 TYLER SANNE, BRYON ALDER, and,
 PAM YOSTEN, in their official
 capacities as members of the Plainview
 City Council,

                       Defendants.


         COMES NOW the Plaintiff, Colby 2021, LLC (“Plaintiff” or “Colby”), and, for

its causes of action against Defendants City of Plainview, Brian Schlote, Bob Smith,

Tyler Sanne, Bryon Alder, and Pam Yosten (collectively “Defendants” or “the City”),

alleges and states as follows:

                                     PRELIMINARY STATEMENT

         1.        This case is brought to stop a municipal government’s rank

protectionism and commercial discrimination against a Kansas company seeking to

do business in a Nebraska community. The Plaintiff is a Midwest rural retail-focused

development company planning to build a Dollar General store in Plainview,

Nebraska, a 1,400-person city in northeast Nebraska. The project would invest $1.3

million in Plainview, create at least 7-9 new well-paying jobs, boost Plainview’s tax

proceeds, and deliver a convenient and affordable new variety retail option for the



HB: 4847-0496-6131.1
    8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 2 of 22 - Page ID # 2




surrounding community. The Defendants—Plainview’s government and elected

leadership—responded by enacting an Ordinance which effectively prohibits any new

“dollar store” in Plainview and grants an existing dollar store the privilege of

exclusive operation in the city. The Ordinance’s intended purpose is to protect select

local retailers and insulate them against competition. It runs headlong against

multiple provisions of the United States and Nebraska constitutions. Following the

Defendants’ latest refusal to repeal the Ordinance, Colby files this suit to vindicate

its rights under federal and state law.

                              JURISDICTION AND VENUE

        2.       Colby seeks a declaratory judgment that City of Plainview Ordinance

No. 964 (adopted Mar. 3, 2021) (the “Ordinance”) (attached as Exhibit A) violates

various provisions of United States and Nebraska law.

        3.       The Court has original federal question jurisdiction over Colby’s federal

claims pursuant to 28 U.S.C. § 1331 because such claims arise under the Constitution

or laws of the United States.

        4.       The Court has supplemental jurisdiction over Colby’s state law claims

pursuant to 28 U.S.C. § 1367 because such claims are so related to the federal claims

over which the Court has original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.

        5.       The Court additionally has diversity jurisdiction over Colby’s claims

pursuant to 28 U.S.C. § 1332 because the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between citizens of different



                                              2
HB: 4847-0496-6131.1
    8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 3 of 22 - Page ID # 3




states.

        6.       This Court has authority to declare invalid and enjoin enforcement of

the Ordinance under the above-referenced statutes, 42 U.S.C. § 1983,

        7.       Venue is proper in the District of Nebraska under 28 U.S.C. § 1391

because all Defendants reside in this judicial district and all of the events giving rise

to the claims made in this Complaint occurred in this judicial district.

                                         PARTIES

        8.       Plaintiff Colby 2021, LLC, is a Kansas limited liability company with its

principal place of business in Kansas.

        9.       Colby seeks to develop a Dollar General store within the corporate limits

of Plainview, Nebraska, and has expended significant financial and other resources

in furtherance of that goal. Colby is directly injured by the Ordinance, which, in effect,

prohibits any new “dollar store” from opening in Plainview.

        10.      Colby 2021, LLC, is wholly owned by Colby Capital, LLC, a Kansas

limited liability company, and was created for the exclusive purpose of developing the

Dollar General store in Plainview.

        11.      Defendant City of Plainview is a municipal corporation created

pursuant to Nebraska law, and located in Pierce County, Nebraska. Its corporate

office is located at 205 West Locust Avenue, Plainview, Nebraska, 68769.

        12.      Defendant Brian Schlote is sued in his official capacity as mayor of the

City of Plainview. The mayor approves all City ordinances, has superintendence and

control of all the officers and affairs of the City, and is required to take care that the



                                              3
HB: 4847-0496-6131.1
    8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 4 of 22 - Page ID # 4




ordinances of the City and all laws governing cities of the second class are complied

with. See Neb. Rev. Stat. §§ 17-110, 17-111. His official office is located at 205 West

Locust Avenue, Plainview, Nebraska, 68769.

        13.      Defendants Bob Smith, Tyler Sanne, Bryon Alder, and Pam Yosten are

sued in their official capacities as members of the Plainview City Council. The City

Council adopted the Ordinance on March 3, 2021. The City Council’s official office is

located at 205 West Locust Avenue, Plainview, Nebraska, 68769.

        14.      At all relevant times, Defendants acted under color of law.

                                           FACTS

                       Background on Colby and Dollar General

        15.      Colby’s parent company, Colby Capital, Inc., develops and manages

retail properties throughout the Midwest.

        16.      To date, Colby Capital, Inc., has developed 20 successful, high-quality

projects in Nebraska, representing $25 million worth of investment in this state.

        17.      Colby Capital, Inc., is a preferred developer for Dollar General.

        18.      Dollar General is a Tennessee-based variety store company focused on

delivering value to customers by offering products that are frequently used and

replenished, such as food, snacks, health and beauty aids, cleaning supplies, basic

apparel, housewares, and seasonal items at low prices in convenient locations.

        19.      Dollar General operated 17,426 stores in 46 states as of April 30, 2021.

        20.      Dollar General operates in large and small markets alike, but it has

been particularly successful in providing value to consumers in rural areas



                                              4
HB: 4847-0496-6131.1
    8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 5 of 22 - Page ID # 5




underserved by other retailers.

               Identification of and Investment in the Plainview Site

        21.      After a lengthy and thorough business and market research process,

Dollar General identified Plainview as an ideal location for a new store.

        22.      On or about February 25, 2021, Colby executed a purchase agreement

to buy the parcel at 705 West Park Avenue in Plainview (the “Project Site”).

        23.      Colby’s exclusive purpose in acquiring the Project Site is to develop a

Dollar General store.

        24.      On or about April 1, 2021, Colby entered a lease agreement with

Dolgencorp, LLC, a Kentucky limited liability company, the retail operation

subsidiary of Dollar General Corporation.

        25.      The lease agreement grants Dollar General the right to occupy the

Project Site and operate a Dollar General store at that location.

        26.      If Colby is prohibited from developing a Dollar General at the Project

Site, Colby will suffer significant business and financial injuries, including, but not

limited to:

                 a. Loss of the funds it has already expended in identifying, researching,

                       and acquiring control over the Project Site;

                 b. Loss of future revenue from the lease to and operation of a Dollar

                       General store at the Project Site;

       The City’s Response to the Project and Adoption of the Ordinance

        27.      Beginning in approximately February 2021, Colby’s contractor,



                                                 5
HB: 4847-0496-6131.1
    8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 6 of 22 - Page ID # 6




Copeland Development & Construction Co., Inc. (“Copeland”), initiated preliminary

communications         with   City   officials   regarding   infrastructure   and   related

redevelopment issues for a potential commercial retail site in Plainview.

        28.      On February 16, 2021, Copeland emailed Jeremy Tarr, Plainview’s City

Administrator, indicating that the site under consideration was 705 West Park

Avenue, and inquiring as to water/sewer main details and related tap fees.

        29.      Unbeknownst to either Copeland or Colby, Tarr thereafter forwarded

Copeland’s February 16th email to Pierce County Economic Development Director

Susan Norris.

        30.      On information and belief, during the period between approximately

February 16th, 2021, and March 3, 2021, Norris conducted several conversations with

one or more City officials regarding a strategy to block the proposed project at 705

West Park Avenue, including, but not limited to, enacting a municipal ordinance to

effectuate that goal.

        31.      On information and belief, Susan Norris’s efforts to block the project did

not stop with urging legislation through the Plainview City Council. During or about

the same period of time, Norris had a conversation with the current owner of the

Project Site and told that owner that he could not sell the property to Colby, or words

to that effect.

        32.      On March 3, 2021, the Plainview City Council convened a special

meeting.

        33.      During the March 3rd special meeting, the City Council heard



                                                 6
HB: 4847-0496-6131.1
    8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 7 of 22 - Page ID # 7




presentations from Norris and representatives of several Plainview businesses. The

minutes of the March 3rd special meeting summarize these presentations as follows:

        Economic Development Director Susan Norris gave an overview of “food
        deserts” and their impact on small communities. Dollar type stores that
        offer groceries, over-the-counter prescriptions and other non-
        perishables, but do not carry fresh produce or meats, can create “food
        deserts” as access to healthy food options is eliminated. Concerns on lack
        of community involvement by corporations, loss of businesses in the
        downtown district and overall effect on the physical health of the
        community were addressed. Several business owners were present to
        speak on the impacts any additional dollar type stores would have on
        their profit margin. Ashley Dendinger, owner of Plainview Family
        Pharmacy, Jan Wragge, owner of Mitch’s Food Center, Jody Stone, co-
        owner of Mary’s Restaurant, and Brook Curtiss, owner of the Plainview
        News, all spoke on the importance of keeping our small-town local
        businesses. They urged the council to consider putting in place an
        Ordinance to prevent additional dollar type stores in the City of
        Plainview.

        34.      After the presentations, the City Council approved the Ordinance on its

first reading.

        35.      Immediately thereafter, the City Council voted to waive the second and

third readings of the Ordinance and the Ordinance was declared approved by the

Mayor.

        36.      Accordingly, the Ordinance was introduced and adopted into law in a

single evening on March 3, 2021.

        37.      On information and belief, notwithstanding Copeland’s correspondence

with City officials in the preceding weeks, no representative of the City or the City

Council attempted to directly notify either Copeland or Colby that the Ordinance was

under consideration, much less that the City Council would deviate from its regular

order and rush its passage.


                                             7
HB: 4847-0496-6131.1
    8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 8 of 22 - Page ID # 8




        38.      On information and belief, the City Council’s rushed adoption of the

Ordinance—including the Council’s deviation from its multi-meeting regular order

for the consideration and adoption of new ordinances—was intended to adopt the

Ordinance before Copeland, Colby, or representatives from any other potentially new

dollar store could submit any meaningful input.

                                      The Ordinance

        39.      The Ordinance provides that “[t]o avoid over-concentration, a new small

box discount store within the City of Plainview Zoning Jurisdiction shall not be closer

than 1 mile (5,280 feet) from another existing small box discount store.”

        40.      A Family Dollar store currently operates in Plainview at 300 East Park

Avenue.

        41.      The Family Dollar is an “existing small box discount store” under the

Ordinance.




                            [This space intentionally left blank.]




                                              8
HB: 4847-0496-6131.1
    8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 9 of 22 - Page ID # 9




        42.      A 1-mile radius around the existing Family Dollar encompasses the

entire corporate limits of Plainview, as illustrated here:




        43.      Accordingly, with the existence of the Family Dollar, the Ordinance

effectively prohibits any other small box discount store from operating in Plainview,

including any Dollar General store, to the extent such store would meet the

Ordinance’s definition.

        44.      The Ordinance effectively bestows upon Family Dollar the exclusive

privilege of operation within Plainview, free of any competition from another small

box discount store within the City’s corporate limits.

        45.      In addition to the exclusive privilege it bestows upon Family Dollar, the

Ordinance was enacted with the intent to protect select other retailers—including,

but not limited to, an existing grocery store and pharmacy inside city limits—from



                                              9
HB: 4847-0496-6131.1
   8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 10 of 22 - Page ID # 10




competition.

        46.      Colby is similarly situated to the existing Family Dollar store and/or

that store’s developer, manager, landlord, or operator, but, by forbidding the Dollar

General within city limits and permitting the Family Dollar, the Ordinance treats

them differently.

        47.      There is no rational basis for this differentiated treatment.

        48.      The Ordinance purports that its purpose is to “maintain and support the

health and welfare of Plainview citizens by:

                 a.    Providing a community-based approach to the support and

preservation of businesses that: a) Provide a business environment that devotes in

excess of 60% of square footage to food products, including access to a full range of

foods, fresh produce, fresh meats and dairy products; and/or b) Provide full service

licensed pharmacy services, as well as over the counter drug products, support for

drug programs at local medical and care facilities, and all related products normally

stocked in a full-service pharmacy;

                 b.    Providing a community business structure that allows those

businesses to survive and thrive; and

                 c.    Avoiding over-concentration of small box discount or variety

stores that would threaten the financial viability and/or existence of such food and

pharmacy providers and businesses within Plainview.”

        49.      Given the size of Plainview’s Zoning Jurisdiction, the Ordinance makes

it physically impossible for a new small box discount store within city limits to be at



                                              10
HB: 4847-0496-6131.1
   8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 11 of 22 - Page ID # 11




least 5,280 feet from another existing small box discount store.

        50.      Even if the new small box discount store is located at least 5,280 feet

from another small box discount store, the use is then only permitted by a Special

Use Permit (“SUP”), according to the Ordinance.

        51.      However, the Ordinance additionally bars any new small box discount

store from requesting a SUP because it is physically impossible for a new small box

discount store within city limits to be at least 5,280 feet from another existing small

box discount store.

        52.      The Ordinance contains no exception to its prohibition of additional

small box discount stores within 5,280 of an existing small box discount store, which,

as established herein, is an effective prohibition on any new small box discount store

within Plainview’s city limits.

        53.      Due to this prohibition, Colby requested that the City Council either

repeal the Ordinance or amend it to provide a process by which a new small box

discount store could apply to operate within Plainview city limits.

        54.      During a regular meeting of the City Council on July 13, 2021, the City

Council rejected a motion to repeal the Ordinance, which remains on the books

unchanged.

        55.      In addition to outright prohibiting any new small box discount store

within city limits, multiple definitions provided by the Ordinance contain vague and

unclear terms.

        56.      The Ordinance defines “small box discount store” as: “Retail store that



                                            11
HB: 4847-0496-6131.1
   8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 12 of 22 - Page ID # 12




provides assorted, inexpensive items that are continuously offered at a discounted

price that is usually under $10 per item. Products sold typically include processed

food and drink items, personal hygiene products, household products, clothing items,

office supplies and decorations. Gross floor area is typically less than 12,000 square

feet.” (emphasis added).

        57.      By using vague and imprecise terms such as “usually” and “typically,”

in combination with other objective parameters regarding pricing and store size, the

Ordinance renders it impossible to know whether a particular project or store will be

included in the definition.

        58.      Despite the vague and imprecise terms used in the definition, the City

and its representatives have made clear that the proposed Dollar General falls within

the “small box discount store” definition.

        59.      The City and its representatives have made it clear that the intended

effect of the Ordinance is to exclude the proposed Dollar General from operating

within Plainview’s city limits.

        60.      Furthermore, the new criteria that the Planning Commission and City

Council are required to consider when evaluating a SUP request contain multiple

vague and undefined terms, making it difficult for a SUP applicant to ascertain with

any certainty what objective requirements will apply to their application.

        61.      One criterion that must be considered is whether the proposed discount

store may have a “detrimental impact” on the development of grocery stores and other

businesses that sell “healthy food items.” The vague and unclear phrases



                                             12
HB: 4847-0496-6131.1
   8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 13 of 22 - Page ID # 13




“detrimental impact” and “healthy food items” are not defined in this Ordinance, in

the City of Plainview Zoning Ordinances, or in the City Subdivision Regulations.

        62.      Another required criterion is the availability of “healthy food options” in

the area including the proximity of “full-service grocery stores” within one mile of the

proposed use. The vague phrase “healthy food options” is not defined in this

Ordinance, in the City of Plainview Zoning Ordinances, or in the City Subdivision

Regulations. While the Ordinance defines “grocery store,” it does not define what a

“full-service” grocery store is.

        63.      The third criterion is whether the proposed use is within an area that

may become a “food desert, as defined by the United States Department of

Agriculture.” The Ordinance does not define the unclear term “food desert” and

neither does the United States Department of Agriculture.

        64.      Finally, the fourth criterion considers whether the proposed use may

have a detrimental impact on the development or survival of full-service pharmacies.

The vague phrases “detrimental impact” and “full-service pharmacies,” are not

defined in this Ordinance, in the City of Plainview Zoning Ordinances, or in the City

Subdivision Regulations.

        65.      There is no rational connection between the Ordinance’s means and any

legitimate local interest in health or welfare.

        66.      To the extent the Ordinance purports any interest or purposes in

preserving health or welfare, it is a sham. The Ordinance’s intended purpose is to

protect a small number of existing retail stores from new competitors in the market.



                                              13
HB: 4847-0496-6131.1
   8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 14 of 22 - Page ID # 14




        67.      The Ordinance’s health and welfare references are a textual disguise for

the Ordinance’s true protectionist and anti-competitive purpose.

        68.      Additionally, the City’s purpose behind passing the Ordinance is to

purposefully exclude Dollar General and any other similar market participant from

operating within Plainview’s city limits.

        69.      Statements made by the county economic development official, the City,

and the City Attorney make clear that the goal of the Ordinance was and remains to

exclude Dollar General and any other similar market participant from operating

within Plainview’s city limits.

        70.      If Colby were to violate the ordinance, it would be subjected to fines up

to $500 per each offense, and up to an additional $500 every day thereafter that Colby

does not come into compliance. See Plainview City Code § 12-101.

                          PLAINTIFF’S CLAIMS FOR RELIEF

                           First Cause of Action
 Declaratory and Injunctive Relief—Unconstitutionality of the Ordinance
 as Special Legislation under Article III, § 18 of the Nebraska Constitution

        71.      Colby incorporates by reference all allegations in the preceding

paragraphs.

        72.      Article III, Section 18 of the Nebraska Constitution provides, in part,

that “[t]he Legislature shall not pass local or special laws” which grant “any special

or exclusive privileges, immunity, or franchise whatever[ ] …”

        73.      The prohibition on special legislation applies to municipal ordinances,

including zoning ordinances.



                                             14
HB: 4847-0496-6131.1
   8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 15 of 22 - Page ID # 15




        74.      The Ordinance passed by the City conflicts with Article III, Section 18

of the Nebraska Constitution because it grants special or exclusive privileges,

immunity, or franchise and creates a permanently closed class.

        75.      Because there is already a Family Dollar store in Plainview that is

defined as an existing small box discount store under the Ordinance, there is no

opportunity for any other small box discount store participant to enter the Plainview

market.

        76.       The Ordinance passed by the City additionally conflicts with Article III,

Section 18 of the Nebraska Constitution because it creates an arbitrary and

unreasonable method of classification.

        77.      The Ordinance improperly discriminates against other market

participants because it confers privileges on the Family Dollar already existing in

Plainview, selected from many market participants which are standing in the same

relation to the privileges, without reasonable distinction or substantial difference.

        78.      The Ordinance contains no factual or reasonable basis for granting

exclusive privileges to one store while excluding all others.

        79.      Accordingly, Plaintiff asks the Court to enter judgment declaring that

the Ordinance is void under Article III, Section 18 of the Nebraska Constitution.

        80.      Colby has been, or will imminently be, subject to irreparable injury by

this constitutional violation and enjoining the City from enforcement of the

Ordinance.




                                              15
HB: 4847-0496-6131.1
   8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 16 of 22 - Page ID # 16




                        Second Cause of Action
 Declaratory and Injunctive Relief—Illegality of the Ordinance as Invalid
             or Discriminatory Zoning under Nebraska Law

        81.      Colby incorporates by reference all allegations in the preceding

paragraphs.

        82.      A zoning ordinance is invalid in Nebraska if (1) the conditions it imposes

are unreasonable, discriminatory, or arbitrary; and (2) the regulation bears no

relationship to the purpose sought to be accomplished by the ordinance.

        83.      The Ordinance constitutes an invalid zoning regulation in violation of

Nebraska law because the conditions it imposes are unreasonable, discriminatory,

and arbitrary.

        84.      The zoning regulation the Ordinance imposes bears no relationship to a

valid purpose sought to be accomplished by the ordinance.

        85.      The purpose sought to be accomplished by the Ordinance is to exclude

out-of-state variety stores, which is not a valid purpose.

        86.      Colby has been, or will imminently be, subject to irreparable injury by

this violation.

        87.      Accordingly, Plaintiff asks the Court to enter judgment declaring that

the Ordinance is void under Nebraska law and enjoining the City from enforcement

of the Ordinance.

                         Third Cause of Action
 Declaratory and Injunctive Relief—Unconstitutionality of the Ordinance
  under the Commerce Clause, U.S. Const. art. I, § 8, cl. 3 (42 U.S.C. 1983)

        88.      Colby incorporates by reference all allegations in the preceding



                                              16
HB: 4847-0496-6131.1
   8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 17 of 22 - Page ID # 17




paragraphs.

          89.    Article I, Section 8, clause 3 of the United States Constitution, or the

Commerce Clause, gives Congress the power “to regulate commerce with foreign

nations, and among the several states, and with the Indian tribes.”

          90.    The Commerce Clause prohibits states from passing legislation that

discriminates against or excessively burdens interstate commerce.

          91.    The City, acting under color of state law, has violated, and will continue

to violate, Plaintiff’s rights under the Commerce Clause at Article I, Section 8 of the

United States Constitution.

          92.    The Ordinance seeks to protect community-based businesses in

Plainview and in so doing directly and intentionally discriminates against out-of-

state developers and stores by preventing them to operate within Plainview’s city

limits.

          93.    The Ordinance is a protectionist trade barrier with discriminatory

intent which was designed to protect community-based, in-state businesses and to

exclude additional out-of-state competitors.

          94.    Out-of-state market participants are burdened by the restrictions

contained in the Ordinance because it prohibits them from entering the Plainview

market. In-state market participants, on the other hand, benefit from the restrictions.

          95.    Plainview does not have a legitimate interest in prohibiting out-of-state

variety stores from operating within city limits.

          96.    Colby has been, or imminently will be, subject to irreparable injury by



                                              17
HB: 4847-0496-6131.1
   8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 18 of 22 - Page ID # 18




this violation.

        97.      Accordingly, Plaintiff asks the Court to enter judgment declaring that

the Ordinance is void under Article I, Section 8, clause 3 of the United States

Constitution and enjoining the City from enforcement of the Ordinance.

                         Fourth Cause of Action
 Declaratory and Injunctive Relief—Unconstitutionality of the Ordinance
under the Equal Protection Clause, U.S. Const. amend. XIV (42 U.S.C. 1983)

        90.      Colby incorporates by reference all allegations in the preceding

paragraphs.

        91.      The City, acting under color of state law, has committed, and will

continue to commit, a constitutional tort against Colby by violating Colby’s rights

under the Equal Protection Clause of the Fourteenth Amendment of the United

States Constitution.

        92.      The Ordinance violates the Equal Protection Clause because it treats

the Family Dollar store and/or that store’s manager, landlord, or operator differently

than other similarly situated market participants and is not rationally related to any

legitimate local purpose.

        93.      The Ordinance does not impact the health and welfare of the citizens of

Plainview because excluding new market participants will not lead to more

availability of high quality fresh and healthy food products and full-service pharmacy

products.

        94.      Colby has been, or imminently will be, subject to irreparable injury by

this violation.



                                            18
HB: 4847-0496-6131.1
   8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 19 of 22 - Page ID # 19




        95.      Accordingly, Plaintiff asks the Court to enter judgment declaring that

the Ordinance is void under the Fourteenth Amendment of the United States

Constitution and enjoining the City from enforcement of the Ordinance.

                          Fifth Cause of Action
 Declaratory and Injunctive Relief—Unconstitutionality of the Ordinance
  under the Due Process Clause, U.S. Const. amend. XIV (42 U.S.C. 1983)

        96.      Colby incorporates by reference all allegations in the proceeding

paragraphs.

        97.      The City, acting under color of state law, have committed and will

continue to commit, a constitutional tort against Colby by violating Colby’s rights

under the Due Process Clause of the Fourteenth Amendment to the United States

Constitution.

        98.      The Ordinance violates the Due Process Clause because it is

unconstitutionally vague on its face and penalizes behavior without first giving

individuals of ordinary intelligence a reasonable opportunity to know what conduct

is prohibited so that they may act accordingly.

        99.      Colby has been, or imminently will be, subject to irreparable injury by

this violation.

        100.     Accordingly, Plaintiff asks the Court to enter judgment declaring that

the Ordinance is void under the Fourteenth Amendment of the United States

Constitution and enjoining the City from enforcement of the Ordinance.

                                 PRAYER FOR RELIEF

        WHEREFORE, Colby respectfully requests the following relief:



                                            19
HB: 4847-0496-6131.1
   8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 20 of 22 - Page ID # 20




        1. An entry of judgment in Colby’s favor on each of its causes of action.

        2. A declaratory judgment declaring the Ordinance unconstitutional and in-

             valid as alleged herein, both on its face and as applied to Colby.

        3. An order temporarily and permanently enjoining and restraining the City

             and its agents and representatives from enforcing the Ordinance, either

             against any person or against Colby.

        4. An order awarding Colby its attorney’s fees and costs, pursuant to 42 U.S.C.

             § 1988 and all other applicable laws.

        5. An order awarding Colby such other relief as the Court deems just and

             proper.

        Respectfully submitted September 13, 2021.

                                    COLBY 2021, LLC,
                                    Plaintiff.

                                    By:    /s/ David A. Lopez
                                           David A. Lopez (NE #24947)
                                           Kamron T.M. Hasan (NE #25494)
                                           Alexa B. Barton (NE #27010)
                                           HUSCH BLACKWELL LLP
                                           13330 California Street, Suite 200
                                           Omaha, NE 68154
                                           Telephone: (402) 964-5000
                                           Fax: (402) 964-5050
                                           dave.lopez@huschblackwell.com
                                           kamron.hasan@huschblackwell.com
                                           allee.barton@huschblackwell.com




                                             20
HB: 4847-0496-6131.1
8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 21 of 22 - Page ID # 21
                                                               EXHIBIT A
8:21-cv-00359-BCB-MDN Doc # 1 Filed: 09/13/21 Page 22 of 22 - Page ID # 22
